METHOD FOR PRODUCING LGPS-BASED SOLID ELECTROLYTE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 5/31/2022:
Claims 1, 3, 5, and 8-10 have been amended; no new matter has been entered.
Previous rejections of claims 1-7 under 35 USC 102(a)(1) and 103 have been withdrawn due to amendment.
Previous rejections under claims 8-11 under 35 USC 102(a)(1)/103 have been upheld.

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.
In regards to Applicant’s arguments in response to claims 8 and 9-11 being rejected under Aihara and Sugawara, respectively, Aihara and Sugawara do provide the claimed molar ratios of Li2S and P2S5.
While Aihara and Sugawara teach examples of the ratios being outside the claimed ranges, one must consider the prior art as a whole. Aihara discloses the acceptable ratio to be between 0.1-9. Further, Sugawara discloses the acceptable range to be between 1.5-9 (see claims).
Applicant’s arguments with respect to claims 1-7 have been accepted and have been capable of overcoming the rejection (See Allowable Subject Matter below).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aihara et al. (US 2015/0093652 A1).
Regarding claim 8, Aihara et al. teach a homogenous solution for producing an LGPS-type solid electrolyte, which comprises a compound composed of elements of Li, S and P as a solute (Abstract discloses a sulfide solid electrolyte prepared by mixing at least Li2S and P2S5. Further, paragraph 0018 discloses the sulfide product may further include GeS2, hence making an LGPS-type electrolyte.), and tetrahydrofuran as a solvent (Paragraphs 0020, 0022, 0069, and 0070-0072. Further, paragraph 0070 discloses THF as the organic solvent.), wherein the compound composed of elements of Li, S and P is a compound including Li2S and P2S5  in  molar ratio of Li2S/P2S5 is 1.0 to 1.85 (Paragraph 0075 disclose a molar ratio of Li2S and P2S5 added to the organic solvent is x:1-x, wherein x is any number satisfying 0.1<x<0.9. If x=0.15, the molar ratio is 0.18, is x=0.85, the molar ratio is 5.66. As such, the molar ratio of these two products encompass the claimed range.). However, they do not teach peaks at at least 313±10 cm-1, 391±10 cm-1, 483±10 cm-1 and 589±10 cm-1 in a Raman spectroscopy.
MPEP 2112.01 Composition, Product, and Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable.

Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sugawara et al. (JP 2014-220051 A).
Regarding claim 8, Sugawara et al. teach a homogenous solution for producing an LGPS-type solid electrolyte, which comprises a compound composed of elements of Li, S and P as a solute (Abstract and paragraph 0010 disclose a sulfide solid electrolyte prepared by mixing at least Li2S and P2S5. Further, abstract discloses the sulfide product may further include GeS2, hence making an LGPS-type electrolyte.), and acetonitrile or ethyl acetate as a solvent (Paragraph 0024 discloses both solvents), wherein the compound composed of elements of Li, S and P is a compound including Li2S and P2S5  in  molar ratio of Li2S/P2S5 is 1.0 to 1.85 (Claim 12 discloses a ratio of Li2S:P2S5 being between 60:40 to 90:10 or essentially a range of 1.5-9.) However, they do not teach peaks at at least 313±10 cm-1, 391±10 cm-1, 483±10 cm-1 and 589±10 cm-1 in a Raman spectroscopy.
MPEP 2112.01 Composition, Product, and Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Neither Aihara nor Sugawara discloses or suggests the recitation "forming a precipitate by adding, to the homogeneous solution, at least one MS2 (M is selected from the group consisting of Ge, Si and Sn) and additional Li2S and then mixing to generate the precipitate" as recited in amended Claim 1 (and claims dependent thereon).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729